Citation Nr: 1531010	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  14-08 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for inflammatory bowel disease and Crohn's disease, claimed as an undiagnosed illness.

2.  Entitlement to service connection for irritable bowel syndrome, claimed as an undiagnosed illness.

3.  Entitlement to service connection for a headache disorder, diagnosed as migraine headaches, claimed as an undiagnosed illness, to include as secondary to service-connected joint pain.

4.  Entitlement to service connection for fatigue, claimed as an undiagnosed illness, to include as secondary to service-connected joint pain.

5.  Entitlement to service connection for sleep disturbance, diagnosed as sleep apnea, periodic limb movement disorder, daytime somnolence, and a symptom of anxiety, claimed as an undiagnosed illness, to include as secondary to service-connected joint pain.

6.  Entitlement to service connection for a respiratory disorder, diagnosed as chronic sinusitis and environmental allergies, claimed as an undiagnosed illness.

7.  Entitlement to service connection for kidney stones, claimed as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1991, to include active service in in Southwest Asia during the Persian Gulf War. 

This matter comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at videoconference hearing held in August 2014 before the undersigned Veterans Law Judge, and a transcript has been associated with the electronic record.

The Board's review includes the paper and electronic record.

In addition to the diagnosis of sleep apnea, the medical evidence shows diagnoses of periodic limb movement disorder and daytime somnolence as well as his sleep problems being attributed to anxiety.  As for the respiratory disorder, the medical evidence reflects diagnoses of chronic sinusitis and environmental allergies.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board must consider all of these diagnoses as part of the two issues on appeal regarding sleep and respiratory disorders.

In a March 2014 VA Form 9 and May 2014 statement of the representative, the Veteran and his representative have raised a new theory of entitlement for the claims of entitlement to service connection for a headache disorder, fatigue, and sleep disturbance - as secondary to the service-connected joint pains.

In light of the above, the issues are as stated on the first two pages of this decision.

All issues except entitlement to service connection for inflammatory bowel disease and Crohn's disease and irritable bowel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On August 13, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the issue of entitlement to service connection for inflammatory bowel disease and Crohn's disease, claimed as an undiagnosed illness, is requested.

2.  The Veteran served on active duty in Southwest Asia during the Persian Gulf War.

3.  The weight of the evidence shows that the Veteran has irritable bowel syndrome.

4.  The evidence is in equipoise as to whether the irritable bowel syndrome is manifested by moderate symptomatology with frequent episodes of bowel disturbance and abdominal distress.

5.  The weight of evidence shows that there is no affirmative evidence that the irritable bowel syndrome was not incurred during service in the Southwest Asia theater of operations during the Persian Gulf War, that the irritable bowel syndrome was caused by a supervening disorder or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability, or that the irritable bowel syndrome is the result of his own willful misconduct or the abuse of alcohol or drugs.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of entitlement to service connection for inflammatory bowel disease and Crohn's disease, claimed as an undiagnosed illness, by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Irritable bowel syndrome was incurred in military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.317, 4.114, Diagnostic Code 7319 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for inflammatory bowel disease and Crohn's disease, claimed as an undiagnosed illness

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal of the issue of entitlement to service connection for inflammatory bowel disease and Crohn's disease, claimed as an undiagnosed illness, and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to service connection for inflammatory bowel disease and Crohn's disease, claimed as an undiagnosed illness, and it is dismissed.

Entitlement to service connection for irritable bowel syndrome, claimed as an undiagnosed illness

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain duties to notify and assist the appellant.  Given the fact that the Board is granted the claim of entitlement to service connection for irritable bowel syndrome, it is not necessary to review whether VA has fully complied with the VCAA.

Governing law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.
 
Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).
 
Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.
 
The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).
 
A 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).
 
Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2-5).

Irritable bowel syndrome is rated as irritable colon syndrome.  A zero percent disability rating is warranted for mild symptomatology with disturbances of bowel function and occasional episodes of abdominal cramping.  A 10 percent disability rating is warranted for moderate symptomatology with frequent episodes of bowel disturbance and abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

Compensation shall not be paid under this section if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Analysis

The Veteran served on active duty in Southwest Asia during the Persian Gulf War.  The weight of the evidence shows that the claimant has irritable bowel syndrome.  A February 2008 private treatment record, an October 2009 VA Persian Gulf registry examination, and a December 2013 VA examination report reflect a diagnosis of irritable bowel syndrome.  

The next matter is whether the irritable bowel syndrome is manifested to a degree of 10 percent or more.  The December 2013 VA examination report reveals that the examiner noted that the Veteran did not have episodes of bowel disturbance with abdominal distress.  That examiner, however, also indicated that the Veteran had loose bowel movements and cramping.  The evidence is in equipoise as to whether the irritable bowel syndrome is manifested by moderate symptomatology with frequent episodes of bowel disturbance and abdominal distress.

The weight of evidence shows that there is no affirmative evidence that the irritable bowel syndrome was not incurred during service in the Southwest Asia theater of operations during the Persian Gulf War, that the irritable bowel syndrome was caused by a supervening disorder or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability, or that the irritable bowel syndrome is the result of his own willful misconduct or the abuse of alcohol or drugs.

Hence, service connection on a presumptive basis is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.


ORDER

The appeal of the issue of entitlement to service connection for inflammatory bowel disease and Crohn's disease, claimed as an undiagnosed illness, is dismissed.

Entitlement to service connection for irritable bowel syndrome, claimed as an undiagnosed illness, is granted.


REMAND

As the Board is considering a secondary service connection theory of entitlement, the Veteran must be been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

The VA examinations did not adequately address whether the claimed disorders are related to active service and do not address whether several of the disorders are secondary to the service-connected joint pain.  Therefore, a new examination or examinations are warranted.

The Veteran testified at the August 2014 hearing that he is still receiving treatment at the Altoona VA Medical Center.  The RO has obtained records from that facility dated from January 2012 to October 2013.  In a March 2014 statement, the appellant reported that he had a Persian Gulf screening at that facility in 1991.  A review of the records obtained from that facility in November 2013 show that non-VA records dated from March 1987 to September 2009 were scanned into CAPRI, but actual copies of those records were not submitted when the VA treatment records were added to Virtual VA.  The AOJ should obtain all records from the Altoona VA Medical Center from 1991 and from November 2013 to the present.  The AOJ should also contact that facility and attempt to obtain all non-VA records dated from March 1987 to September 2009 that were scanned into CAPRI.

In his February 2009 claim, the Veteran identified treatment with Drs. Roseman, Lan, and Noronha.  Dr. Noronha is identified as being with University Ear, Nose, and Throat Specialists.  He also identified treatment with a Dr. Nancy Park and a Dr. Joseph Park.  Dr. Nancy Park is identified as being with Family Practice Associates.  The appellant did not authorize the release of records for these providers.  Moreover, in his March 2014 statement the claimant reported that he underwent studies at the Indiana University of Pennsylvania for his claimed disorders soon after his discharge from service.  The AOJ should afford the Veteran another opportunity to authorize the release of private treatment records and also attempt to obtain any records form the Indiana University of Pennsylvania.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

2.  Ask the Veteran to identify all treatment for a headache disorder; fatigue; sleep disturbances, to include sleep apnea, periodic limb movement disorder, daytime somnolence, and anxiety; a respiratory disorder, to include chronic sinusitis and environmental allergies; and kidney stones.  Attempt to obtain all records from Dr. Noronha of University Ear, Nose, and Throat Specialists; Dr. Nancy Park of Family Practice Associates; Drs. Roseman, Lan, and Joseph Park; and the Indiana University of Pennsylvania.  Regardless of the claimant's response, obtain all records from the Altoona VA Medical Center from 1991 and from November 2013 to the present.  The AOJ should also attempt to obtain all non-VA records dated from March 1987 to September 2009 that were scanned into CAPRI at the Altoona VA Medical Center.  If the non-VA records dated from March 1987 to September 2009 that were scanned into CAPRI at the Altoona VA Medical Center cannot be obtained from that facility, the AOJ should afford the Veteran opportunity to submit those records or authorize the release of those records so that the AOJ may attempt to obtain those records directly from the non-VA providers.

3.  Thereafter, schedule the Veteran for an examination or examinations to the nature of his headache disorder; fatigue; sleep disturbances, to include sleep apnea, periodic limb movement disorder, daytime somnolence, and anxiety; a respiratory disorder, to include chronic sinusitis and environmental allergies; and kidney stones.  The claims folder is to be made available to the examiner or examiners to review.  The examiner or examiners ask the appellant to provide detailed history of his a headache disorder; fatigue; sleep disturbances, to include sleep apnea, periodic limb movement disorder, daytime somnolence, and anxiety; a respiratory disorder, to include chronic sinusitis and environmental allergies; and kidney stones.

An examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the migraine headaches had its onset during his period of active service, or is related to any event or injury in service, to include exposure to environmental toxins in the Persian Gulf region and taking pills and receiving shots prior to deployment to the Persian Gulf.

An examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the migraine headaches were caused or aggravated by the service-connected joint pain.

As to the fatigue, an examiner should offer an opinion as to the etiology of that symptom, to include commenting on whether it is attributable to a known clinical diagnosis.  If the examiner cannot identify a disease or disability which causes the reported symptoms, the examiner should so state.  If a disease or disability is identified, the examiner should specifically opine on whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset during his period of active service, or is related to any event or injury in service, to include exposure to environmental toxins in the Persian Gulf region and taking pills and receiving shots prior to deployment to the Persian Gulf.

If the fatigue is attributed to a known clinical diagnosis, an examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the such disability was caused or aggravated by the service-connected joint pain.

An examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the sleep apnea had its onset during his period of active service, or is related to any event or injury in service, to include exposure to environmental toxins in the Persian Gulf region and taking pills and receiving shots prior to deployment to the Persian Gulf.

An examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the sleep apnea was caused or aggravated by the service-connected joint pain.

An examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the periodic limb movement disorder had its onset during his period of active service, or is related to any event or injury in service, to include exposure to environmental toxins in the Persian Gulf region and taking pills and receiving shots prior to deployment to the Persian Gulf.

An examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the periodic limb movement disorder was caused or aggravated by the service-connected joint pain.

As to the daytime somnolence and the sleep problem caused by anxiety, an examiner should offer an opinion as to the etiology of those symptoms, to include commenting on whether they are attributable to a known clinical diagnosis.  If the examiner cannot identify a disease or disability which causes the reported symptoms, the examiner should so state.  If a disease or disability is identified, the examiner should specifically opine on whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset during his period of active service, or is related to any event or injury in service, to include exposure to environmental toxins in the Persian Gulf region and taking pills and receiving shots prior to deployment to the Persian Gulf.

If the daytime somnolence or the sleep problem due to anxiety is attributed to a known clinical diagnosis, an examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the such disability was caused or aggravated by the service-connected joint pain.

An examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the chronic bronchitis had its onset during his period of active service, or is related to any event or injury in service, to include exposure to environmental toxins in the Persian Gulf region and taking pills and receiving shots prior to deployment to the Persian Gulf.

An examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the environmental allergies had its onset during his period of active service, or are related to any event or injury in service, to include exposure to environmental toxins in the Persian Gulf region and taking pills and receiving shots prior to deployment to the Persian Gulf.

An examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the kidney stones had its onset during his period of active service, or are related to any event or injury in service, to include exposure to environmental toxins in the Persian Gulf region and taking pills and receiving shots prior to deployment to the Persian Gulf.

A complete rationale for any opinion offered must be provided.

4.  Thereafter, the RO must readjudicate the issues on appeal, with consideration of secondary service connection as applicable.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


